Exhibit 10.13

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

SIDE LETTER AGREEMENT

TO

EXCLUSIVE DISTRIBUTION AGREEMENT

This Side Letter Agreement to the Exclusive Distribution Agreement (this “Side
Letter Agreement”) is entered into effective as of the last signature date
hereto (the “Side Letter Effective Date”), by and between Biomet 3i, LLC
(successor and assignee of Zimmer Dental, Inc.), a Florida limited liability
company (“Biomet 3i”), and RTI Surgical, Inc. (formerly RTI Biologics, Inc.), a
Delaware corporation (“RTI”).

Recitals

A. Biomet 3i and RTI are parties to an Exclusive Distribution Agreement
effective as of September 30, 2010, as amended pursuant to a First Agreement to
Exclusive Distribution Agreement dated as of September 27, 2011; a Second
Agreement to Exclusive Distribution Agreement dated as of January 15, 2014; a
Third Agreement to Exclusive Distribution Agreement dated as of December 31,
2013; and a letter amendment dated December 30, 2013 (as amended, the
“Distribution Agreement”).

B. Under the Distribution Agreement, and subject to such other terms and
conditions of the Distribution Agreement as may be applicable, RTI is required
to ship, at Biomet 3i’s expense, Implants to the Point of Destination designated
by Biomet 3i in the applicable Firm Order. With respect to [****] shipped to any
Point of Destination that is an end user destination (versus a Biomet 3i
facility or a Biomet 3i Affiliate’s facility) located in [****] (such countries,
collectively, the “DS Territory,” and such shipments, the “Drop-Shipments”),
Biomet 3i agrees to compensate RTI for Drop-Shipments in the DS Territory,
subject to and in accordance with the terms and conditions set forth in this
Side Letter Agreement.

C. Unless otherwise defined herein, capitalized terms used in this Side Letter
Agreement shall have the meanings given to them in the Distribution Agreement.

Agreement

In consideration of the mutual covenants contained herein and in the
Distribution Agreement, as well as other good and valuable consideration, the
adequacy and sufficiency of such consideration being hereby agreed to and
acknowledged, Biomet 3i and RTI hereby agree as follows:

1. Drop-Shipments.

(a) RTI shall (or shall cause its affiliate Tutogen Medical GmbH to) make
Drop-Shipments of [****] to the Point of Destination designated by Biomet 3i (or
Biomet 3i Affiliate) using carriers designated by Biomet 3i, in each case in
accordance with the Distribution Agreement as supplemented by this Side Letter
Agreement. RTI shall comply with Biomet 3i’s instructions concerning carrier
arrangements for the Drop-Shipments,



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

including utilizing Biomet 3i’s account numbers and contracted rates with such
carriers. Biomet 3i may provide such instructions via electronic mail. Except as
may otherwise be provided in the Distribution Agreement to the extent not
inconsistent with this Side Letter Agreement, Biomet 3i shall be responsible for
all costs of freight for the Drop-Shipments.

(b) Notwithstanding anything in the Distribution Agreement to the contrary,
Drop-Shipment orders (including packing slip) received by RTI on or prior to the
times below (“Cut-off Times”) on any Business Day (as defined below) shall be
shipped from [****], and Drop-Shipment orders received by RTI after such Cut-off
Times shall be shipped from such facility no later than the following Business
Day; provided, however, that the provisions of this Section 1(b) shall apply
only to [****].

[****]

Solely for purposes of this Section 1(b), “Business Day” means any day other
than a Saturday, a Sunday or a day on which banks in [****] are authorized or
obligated by Applicable Law to remain closed.

(c) Biomet 3i and RTI each agree that (i) the parties shall follow the workflow
included as Attachment 1 hereto for all Drop-Shipments; (ii) Biomet 3i shall
provide electronic copies of packing slips to RTI for inclusion with each such
Drop-Shipment; (iii) Biomet 3i shall directly invoice customers and RTI shall
not include any invoices or transfer fee information in any Drop-Shipment.
[****].

(d) For avoidance of doubt, Biomet 3i’s DS Territory Affiliates may submit
Drop-Shipment orders consistent with Section 3.6 of the Distribution Agreement.

2. Existing Inventory Transfer. RTI will accept, receive into [****] (“Relocated
Implants”), provided that such Relocated Implants meet or exceed minimum shelf
life requirements for distribution in [****], respectively. For avoidance of
doubt, this Section 2 does not apply to the return of non-conforming or
defective Implants covered under Section 3.8 of the Distribution Agreement. The
parties agree that [****] returned for any reason other than redistribution in
accordance with this Side Letter Agreement shall be handled as provided in
Exhibit 6 to the [****].

3. Title & Risk of Loss. All [****] pursuant to this Side Letter Agreement shall
be a bailment held by RTI (or its Affiliates) as bailee on behalf of Biomet 3i
as bailor. All [****] will be owned by Biomet 3i and, Biomet 3i will have title
to all such [****] until transfer to Biomet 3i’s customers. (As used in this
paragraph, the terms “owned” and “title,” including word variations thereof, are
terms of convenience and shall refer only to such legal or equitable rights of
possession, custody, or control as allowed by law). RTI shall have all customary
rights, duties and responsibilities of a bailee responsible for the safekeeping
of a bailor’s property while such property is in the care of the bailee,
including, in exchange for the fees to RTI and its Affiliates provided for
herein, storing the [****] in a manner consistent with Specifications,
Applicable Industry Standards and Applicable Laws, and indemnifying Biomet 3i
with respect to any loss or damage to the [****] while such [****] are in the
care of RTI or its Affiliates (provided such loss

 

ZB/RTI Side Letter Agreement to Exclusive Distribution Agreement (re [****] Drop
Shipments)      Page 2 of 6  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

or damage is not attributable to the actions or inactions of Biomet 3i or its
Affiliates). RTI may not transfer ownership of the [****] as collateral or
security, nor encumber them in any other way in favor of Third Parties. RTI
shall take such action and execute and deliver such documents as Biomet 3i may
reasonably request to protect and maintain the protection of Biomet 3i’s rights
in the [****].

4. DS Fees.

(a) In connection with the Drop-Shipments in the DS Territory, Biomet 3i shall
pay to RTI the following fees (“DS Fees”) during the DS Fee Period (as defined
below):

 

  i.

A flat fee equal to (i) [****] for the first year of the DS Fee Period, and (ii)
[****] for the second year of the DS Fee Period.

 

  ii.

A per shipment fee equal to (i) [****] per Drop-Shipment for the first [****]
Drop-Shipments during each one-year period (starting on April 1 and ending on
March 31) of the DS Fee Period, and (ii) [****] per Drop- Shipment for any
Drop-Shipments in excess of [****] Drop-Shipments during each one-year period
(starting on April 1 and ending on March 31) of the DS Fee Period.

 

  iii.

[****], billable in half-day increments, shall apply to physical inventory
counts performed by RTI personnel and requested by Biomet 3i relating to [****].
For the avoidance of doubt, such fees shall not apply to [****].

(b) If the DS Fee Period extends beyond [****], the Parties may renegotiate the
amount of the DS Fees. If the Parties are unable to agree upon new DS Fee
amounts, then the DS Fees shall remain unchanged and in effect until the DS Fee
Period is terminated by either Party pursuant to Section 4(e) below.

(c) RTI acknowledges that the DS Fees represent the total compensation due and
payable to RTI in connection with Drop-Shipments and the ancillary services
referenced in this Side Letter Agreement, and RTI shall not be entitled to any
other compensation, overhead expenses or other reimbursement in connection
therewith. For clarification purposes, and except as may be otherwise
contemplated in the Distribution Agreement, no DS Fees are due with respect to
(i) shipments by RTI of any items other than the [****], or (ii) shipments of
[****] to any location outside of the DS Territory.

(d) RTI shall invoice the following Biomet 3i affiliate for DS Fees due and
owing, and such invoices shall be paid pursuant to the payment terms set forth
in Section 4.5 of the Distribution Agreement:

[****]

(e) The Parties’ rights and obligations under this Section 4 shall be in effect
from April 1, 2016 through the expiration or termination of the Term under the
Distribution

 

ZB/RTI Side Letter Agreement to Exclusive Distribution Agreement (re [****] Drop
Shipments)      Page 3 of 6  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Agreement. Notwithstanding the foregoing, either Party may terminate this
Section 4 (and the Parties’ rights and obligations under this Section 4) upon 90
days’ prior written notice to the other Party; provided, however, that in no
event shall any such termination take effect prior to the expiration of 180 days
from April 1, 2016. The period during which the Parties’ rights and obligations
under this Section 4 are in effect is referred to herein as the “DS Fee Period.”

5. Confidential Information. For avoidance of doubt, information received by the
Parties in connection with the activities contemplated under this Side Letter
Agreement shall be subject to Section 7.1 of the Distribution Agreement.
Notwithstanding Section 7.1(d) of the Distribution Agreement, the obligations
under Section 7 of the Distribution Agreement with respect to any Confidential
Information pertaining to customers of Biomet 3i or of Biomet 3i’s Affiliates
(including customer pricing) shall remain in effect indefinitely.

6. Non-Solicitation. During the Term of the Distribution Agreement and for a
period of five (5) years after the expiration or termination of the Distribution
Agreement, neither RTI nor any RTI Affiliate shall induce or attempt to induce
any distributor, customer, contractor, supplier, vendor or other business
relation of Biomet 3i or Biomet 3i’s Affiliates, directly or indirectly, to
curtail or cancel any business with Biomet 3i or Biomet 3i’s Affiliates, or
(ii) otherwise in any way interfere with the relationship between Biomet 3i and
Biomet 3i’s Affiliates and any of their respective distributors, customers,
contractors, suppliers, vendors or other business relations.

7. Effect on Distribution Agreement. Except as specifically modified above, the
terms of the Distribution Agreement shall apply to all Drop Shipments. In the
event of a conflict between the Distribution Agreement and this Side Letter
Agreement, this Side Letter Agreement shall control only with respect to
Drop-Shipments in the DS Territory. Nothing in this Side Letter Agreement shall
be construed as an acknowledgement or admission by Biomet 3i that RTI is
entitled to any remuneration under the Distribution Agreement for shipment of
Implants directly to Biomet 3i’s customers, and nothing in this Side Letter
Agreement shall limit Biomet 3i in asserting its rights and remedies under the
Distribution Agreement, including under Section 3.7 thereof.

8. Applicable Law. This Side Letter Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without regard to its
choice of law rules.

[SIGNATURES ON FOLLOWING PAGE;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ZB/RTI Side Letter Agreement to Exclusive Distribution Agreement (re [****] Drop
Shipments)      Page 4 of 6  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, each Party has caused this Side Letter Agreement to be
executed by its respective duly authorized representative as of the Side Letter
Effective Date.

 

RTI SURGICAL, INC. By:   /s/ Eric Baldwin

Name:   Eric Baldwin

Title:   Vice President & General Manger, Commercial Accounts

Date:   March 29, 2016

 

BIOMET 3i, LLC By:   /s/ David Josza

Name:   General Manager

Title:   General Manager

Date:   March 29, 2016

 

ZB/RTI Side Letter Agreement to Exclusive Distribution Agreement (re [****] Drop
Shipments)      Page 5 of 6  



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TOA CONFIDENTIAL
TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS A PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

ATTACHMENT 1

[****]